Citation Nr: 0939973	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  97-33 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile 
dysfunction.

4.  Entitlement to service connection for anal pruritus.

5.  Entitlement to service connection for a dental disability 
as a result of in-service trauma.

6.  Entitlement to a rating in excess of 20 percent for the 
residuals of compression fracture at L2 and L3 with deformity 
of a vertebral body.

7.  Entitlement to a rating in excess of 10 percent for a 
painful pressure scar of the right heel with callous.

8.  Entitlement to special monthly compensation for loss of 
use of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1968 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 15, 
2009, which vacated an October 2006 Board decision as to the 
increased rating issues remaining on appeal and remanded 
these matters for additional development.  These issues 
initially arose from a December 1996 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Detroit, Michigan.

The Board notes that in February 2007 the Veteran submitted a 
VA Form 9 to perfect the issues on appeal arising from a 
December 2005 rating decision by the Detroit RO.  It is 
significant to note that in correspondence dated in 
January 2007 the RO notified the Veteran that he had until 
March 11, 2007, to perfect his appeal as to these matters.  
As timeliness of appeal has apparently been conceded by the 
RO, these issues are presently before the Board for appellate 
review.  

The Board notes that the Veteran has perfected an appeal from 
the denial of his service connection claim for a left knee 
disability because new and material evidence was not 
received.  In correspondence dated in November 2006, however, 
he raised the issue of clear and unmistakable error (CUE) in 
an April 2004 rating decision as to this matter.  A review of 
the April 2004 rating decision reveals that the RO apparently 
denied entitlement to service connection for a left knee 
disability based upon a determination that a separate rating 
could not be established because the Veteran was in receipt 
of a rating under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, for the left lower extremity.  The left 
knee disability determination was not addressed in the 
decision section of that rating nor was it specifically 
addressed in the April 29, 2004, notification letter.  It is 
also significant to note that a similar rating is in effect 
for the right lower extremity and that service connection was 
established for right knee degenerative arthritis in a 
November 2001 rating decision.  In light of these facts, the 
Board finds the issue of entitlement to service connection 
for a left knee disability was not adequately addressed with 
sufficient notice to the Veteran in April 2004 and that de 
novo adjudication is required prior to appellate review.

As to the dental disorder issue on appeal the Veteran was 
notified in the June 2006 statement of the case that service 
connection could not be established for dental trauma and he 
was referred to the VA Medical Center for adjudication of a 
claim for service connection for treatment purpose.  In a 
subsequent November 2006 rating action the RO established a 
combined 100 percent service-connected disability rating 
which was considered to be permanent in nature.  As the 
Veteran is eligible for VA dental treatment as a result of 
this status under 38 C.F.R. § 17.161, the dental issue 
remaining on appeal has been restated to reflect the more 
appropriate matter for appellate review.

The Board notes that in correspondence dated in December 2008 
the Veteran raised the issue of entitlement to service 
connection for ischemic heart disease.  This matter is 
referred to the RO for appropriate action.

The issues of entitlement to service connection for a left 
knee disability, hypertension, erectile dysfunction, and anal 
pruritus, entitlement to special monthly compensation for 
loss of use of the bilateral lower extremities, and 
entitlement to increased ratings for the residuals of 
compression fracture at L2 and L3 with deformity of a 
vertebral body and a painful pressure scar of the right heel 
with callous are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  A dental disability as a result of in-service trauma for 
VA compensation purposes is not shown by the evidence of 
record.


CONCLUSION OF LAW

The criteria for service connection for compensation purposes 
for a dental disability as a result of in-service trauma have 
not be met.  38 U.S.C.A. §§ 1712, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.381, 4.150 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in correspondence 
dated in July 2005.  That letter notified the Veteran 
generally of VA's responsibilities in obtaining information 
to assist in completing his service connection claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with this claim would not 
cause any prejudice to the appellant.

Dental Claim

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2009).

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(e). 

VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4, provides compensable disability ratings for 
the loss of teeth due to the loss of substance of the body of 
the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2009).  It is noted that these ratings apply only 
to bone loss through trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease.

In this case, service treatment records show the Veteran 
received treatment for a chipped tooth in September 1971.  In 
correspondence dated in October 2004 he requested service 
connection for a front tooth due to trauma.  He stated the 
tooth was broken during service in Vietnam and that he 
subsequently underwent a root canal.  In correspondence dated 
in July 2007 he stated his VA dentist told him it was likely 
that he would lose the tooth one day.  

Based upon the available record, the Board finds the criteria 
for service connection for compensation purposes for a dental 
disability as a result of in-service trauma have not been 
met.  The evidence in this case is not in dispute.  There is 
no evidence of the loss of teeth due to a loss of substance 
of the body of the maxilla or mandible as a result of trauma 
during active service.  Therefore, the Board finds 
entitlement to service connection for compensation purposes 
must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for a dental disability as 
a result of in-service trauma for compensation purposes is 
denied.


REMAND

In its April 2009 order the Court, by incorporating the 
provisions of a Joint Motion for Partial Remand, found the 
prior Board decision as to the increased ratings on appeal 
did not adequately address the Veteran's claims.  It was 
noted that painful thoracolumbar spine motion and right foot 
limitation of motion due to a painful pressure scar were not 
adequately considered.  Therefore, additional VA examinations 
are required as to these matters prior to appellate review.

As to the remaining issues on appeal, the Board notes that 
the VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  The Veteran contends 
that he has hypertension, erectile dysfunction, and anal 
pruritus as a result of his service-connected diabetes 
mellitus.  Although these matters were addressed in a 
February 2005 VA diabetes mellitus examination, the record 
reveals that the claims file was not available for the 
examiner's review at that time.  There is also no indication 
that the Veteran's left knee disability claim was addressed 
by VA examination.  Therefore, the Board finds that further 
development as to these matters is also required.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2009).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Board 
notes that VA amended its regulation pertaining to secondary 
service connection, effective from October 10, 2006.  See 71 
Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the nonservice-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the disabilities 
on appeal.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
must be made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether it is at least as 
likely as not (50 percent probability or 
greater) that he has hypertension, 
erectile dysfunction, or anal pruritus 
disabilities that were incurred or 
aggravated as a result of service or a 
service-connected diabetes mellitus 
disability.  All indicated tests and 
studies are to be performed.  The 
examination must be conducted following 
the protocol in any applicable VA 
disability examination worksheet.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be afforded a VA 
orthopedic examination for an opinion as 
to the current nature and severity of his 
service-connected thoracolumbar spine 
disability.  All indicated tests and 
studies are to be performed, to include 
range of motion studies.  The examiner 
must address whether there is any 
additional limitation of motion due to 
pain or functional loss and whether the 
Veteran has an effective functional loss 
of use of a lower extremity such that he 
would be equally well served by 
amputation at the knee level with 
prosthesis.  An opinion should also be 
provided as to whether it is at least as 
likely as not (50 percent probability or 
greater) that he has a left knee 
disability as a result of an injury 
during active service or a service-
connected disability.  The examination 
must be conducted following the protocol 
in any applicable VA disability 
examination worksheet.

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran should be afforded a VA 
scars examination for an opinion as to 
the current nature and severity of his 
service-connected painful pressure scar 
of the right heel with callous.  All 
indicated tests and studies are to be 
performed, to include range of motion 
studies of the right ankle and foot.  The 
examination must be conducted following 
the protocol in any applicable VA 
disability examination worksheet.

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications, including the 
address where the notice was sent, should 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues remaining on appeal.  The issue 
of entitlement to service connection 
for a left knee disability must be 
adjudicated de novo.  All applicable 
laws and regulations should be 
considered.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


